Citation Nr: 0532241	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-16 531A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
the veteran's lumbosacral strain for the period prior to May 
20, 2004.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's lumbosacral strain for the period 
on and after May 20, 2004.  

3.  Entitlement to a compensable disability evaluation for 
the veteran's right tibial stress fracture residuals for the 
period prior to May 20, 2004.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's right tibial stress fracture 
residuals for the period on and after May 20, 2004.  

5.  Entitlement to a compensable disability evaluation for 
the veteran's right ankle sprain residuals for the period 
prior to May 20, 2004.  

6.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's right ankle sprain residuals for 
the period on and after May 20, 2004.  

7.  Entitlement to a compensable disability evaluation for 
the veteran's left ankle sprain residuals for the period 
prior to May 20, 2004.  

8.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's left ankle sprain residuals for the 
period on and after May 20, 2004.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTODUCTION

The veteran had active service from March 1998 to March 2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Houston, Texas, Regional Office which, in pertinent part, 
established service connection for lumbosacral strain, right 
tibial stress fracture residuals, and bilateral ankle sprain 
residuals and assigned noncompensable evaluations for those 
disabilities.  In August 2003, the veteran informed the 
Department of Veterans Affairs (VA) that he had moved to 
Oklahoma.  The veteran's claims file was subsequently 
transferred to the Muskogee, Oklahoma, Regional Office (RO).  
In March 2005, the RO increased the evaluation for the 
veteran's lumbosacral strain from noncompensable to 10 
percent; effectuated the award as of May 20, 2004; increased 
the evaluation for the veteran's right tibial stress fracture 
residuals from noncompensable to 10 percent; effectuated the 
award as of May 20, 2004; recharacterized his bilateral ankle 
disabilities as right ankle sprain residuals evaluated as 10 
percent disabling and left ankle sprain residuals evaluated 
as 10 percent disabling; and effectuated those awards as of 
May 20, 2004.  




FINDING OF FACT

An undated written statement from the veteran received in 
October 2005 expresses his explicit satisfaction with the 
evaluations assigned for his service-connected lumbosacral 
strain, right tibial stress fracture residuals, right ankle 
sprain residuals, and left ankle sprain residuals.  


CONCLUSIONS OF LAW

1.  The issue of the veteran's entitlement to a compensable 
evaluation for his lumbosacral strain for the period prior to 
May 20, 2004, has been withdrawn and no allegation of error 
of fact or law remains.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. § 20.204 (2005).  

2.  The issue of the veteran's entitlement to an evaluation 
in excess of 10 percent for his lumbosacral strain for the 
period on and after May 20, 2004, has been withdrawn and no 
allegation of error of fact or law remains.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2005).  

3.  The issue of the veteran's entitlement to a compensable 
evaluation for his right tibial stress fracture residuals for 
the period prior to May 20, 2004, has been withdrawn and no 
allegation of error of fact or law remains.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2005).  

4.  The issue of the veteran's entitlement to an evaluation 
in excess of 10 percent for his right tibial stress fracture 
residuals for the period on and after May 20, 2004, has been 
withdrawn and no allegation of error of fact or law remains.  
38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 
(2005).  

5.  The issue of the veteran's entitlement to a compensable 
evaluation for his right ankle sprain residuals for the 
period prior to May 20, 2004, has been withdrawn and no 
allegation of error of fact or law remains.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2005).  

6.  The issue of the veteran's entitlement to an evaluation 
in excess of 10 percent for his right ankle sprain residuals 
for the period on and after May 20, 2004, has been withdrawn 
and no allegation of error of fact or law remains.  38 
U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2005).  

7.  The issue of the veteran's entitlement to a compensable 
evaluation for his left ankle sprain residuals for the period 
prior to May 20, 2004, has been withdrawn and no allegation 
of error of fact or law remains.  38 U.S.C.A. § 7105(d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2005).  

8.  The issue of the veteran's entitlement to an evaluation 
in excess of 10 percent for his left ankle sprain residuals 
for the period on and after May 20, 2004, has been withdrawn 
and no allegation of error of fact or law remains.  38 
U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In March 2005, the RO granted 10 percent evaluations for the 
veteran's lumbosacral strain, right tibial stress fracture 
residuals, right ankle sprain residuals, and left ankle 
sprain residuals and effectuated the awards as of May 20, 
2004.  In an undated written statement received in October 
2005, the veteran advanced that he was "satisfied with my 
[combined] rating of 60 percent" and "did not want to 
appeal any further."  The veteran's October 2005 written 
statement may be reasonably construed as withdrawing his 
appeal from the evaluations assigned for his lumbosacral 
strain, right tibial stress fracture residuals, right ankle 
sprain residuals, and left ankle sprain residuals.  A veteran 
may withdraw his substantive appeal in writing at any time 
prior to the Board's promulgation of a decision.  38 C.F.R. 
§ 20.204 (2005).  The Board finds that the veteran's October 
2005 written statement effectively withdrew his May 2004 
substantive appeal.  Therefore, the Board concludes that no 
allegation of fact or law remains.  In the absence of such 
assertions, the appeal should be dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002).  


ORDER

The appeal is dismissed.



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


